Citation Nr: 1712259	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating for left leg postphlebitic syndrome, rated as 
40 percent disabling prior to September 1, 2014, as 30 percent disabling prior to May 20, 2016, and as 100 percent disabling from May 20, 2016, forward.

2.  Entitlement to a higher initial rating for the Veteran's service-connected left leg scar, currently rated as noncompensable prior to May 20, 2016, and as 20 and 
10 percent disabling under separate diagnostic codes from May 20, 2016, forward.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and a July 2012 rating decision of the RO in Winston-Salem, North Carolina.

The July 2009 rating decision, in relevant part, granted service connection for residual scar, varicose vein stripping, left leg anterior mid tibia, rated as noncompensable, effective July 11, 2008.  The Veteran appealed the rating assigned in a July 2010 notice of disagreement.  Meanwhile, the July 2012 rating decision denied entitlement to a rating in excess of 40 percent for left leg post phlebitic syndrome as well as to a TDIU.  The Veteran appealed in September 2012.  Subsequently, a June 2014 rating decision reduced the rating for left leg postphlebitic syndrome from 40 percent to 0 percent, effective September 1, 2014.  

The Veteran testified before the undersigned at a February 2015 Travel Board hearing.  A transcript of that hearing is of record.

The Board previously considered this matter in August 2015, at which time it granted entitlement to a restoration of the 30 percent rating for left leg postphlebitic syndrome from September 1, 2014, forward, and remanded the remaining issues on appeal for additional development, to include a new VA examination.

Thereafter, a January 2017 RO determination granted the maximum schedular rating of 100 percent for left leg phlebitic syndrome, effective May 20, 2016.  It also granted separate ratings of 10 and 20 percent for the left leg scar, effective May 20, 2016.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that, from September 1, 2014, forward, the Veteran's left leg postphlebitic syndrome has resulted in symptoms of a nature and severity more nearly approximating persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

2.  The weight of the evidence supports a finding that, from November 22, 2011, forward, the Veteran's left leg scar was painful, but not unstable, deep or nonlinear.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher, for left leg phlebitic syndrome have been met from September 1, 2014, forward.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

2.  The criteria for a rating of 10 percent, but not higher, for left leg residual scar have been met from November 22, 2011, forward.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008 & 2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Regarding the Veteran's appeal for a higher rating for his left leg scar, the Board notes that the appeal stems from the initial disability rating assigned in the July 2009 rating decision.  This is a downstream element from the grant of service connection, and there is no argument of prejudice from any notice defects.  No further notice is required with regard to that particular issue.  As to the remaining issues, VA notified the Veteran of the evidence and information necessary to substantiate his increased rating issues in January 2012, prior to the initial adjudication of these claims in July 2012.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  In this regard, the Board notes that, pursuant to the August 2015 Board remand, in September 2015 the RO sent a letter to the Veteran asking him to submit or identify any outstanding private treatment records.  VA sent a second letter in December 2015.  In both cases, VA did not receive a response from the Veteran.

Pursuant to the August 2015 Board remand, VA provided a VA examination in May 2016 to determine the severity of the Veteran's service-connected left leg disabilities.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

	

II.  Analysis

Increased Ratings

The Veteran seeks increased ratings for his service-connected left leg postphlebitic syndrome and residual scar.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  


Left Leg Postphlebitic Syndrome

The Veteran's service-connected left leg postphlebitic syndrome is rated under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).  It is currently rated as 40 percent disabling prior to September 1, 2014, as 30 percent disabling prior to May 20, 2016, and as 100 percent disabling since May 20, 2016.  

Under Diagnostic Code 7121, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  In pertinent part, a 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  The Board will review Diagnostic Code 7121 in light of the evidence to determine if a higher rating is warranted for the Veteran's list, left leg disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  

A February 2012 VA examination report reflects that the Veteran had persistent edema that is incompletely relieved by elevation of extremity.  There was no indication of subcutaneous indurations, stasis pigmentation or eczema, ulceration, or massive board-like edema.  Functional impact was described as decreased tolerance and ability to stand or walk for prolonged amounts.  Finally, a May 2016 VA examination report reflects that the Veteran had eczema, stasis pigmentation, ulceration, massive board-like edema, subcutaneous induration, and constant pain at rest in both legs.  The examiner also observed lymphedema.  With regard to functional impact, the examiner stated that post thrombotic syndrome and lymphedema are both severely debilitating, painful conditions.  Both require frequent changes of position and elevation above the heart when sitting.  

VA and private treatment records show ongoing treatment for several disabilities, including the left leg postphlebitic syndrome.  These records show findings of chronic edema in March 2014 and May 2014.  See private treatment records received in September 24, 2014.  Other records, however, show negative findings of edema both before March 2014 and after May 2014.  Id.; see also VA treatment records received in May 10, 2013, September 17, 2015.  These records, however, do not provide any more detailed information on which to rate the Veteran's left leg postphlebitic syndrome.  Significantly, there are no reported findings of subcutaneous indurations, stasis pigmentation, eczema, or ulceration.

The Veteran has stated that his disability manifests as frequent swelling, which can last for several days, and that he cannot stand for more than 30 minutes at a time.  See April 2011 substantive appeal.  At the February 2015 Board hearing, he testified that his left leg postphlebitic syndrome had worsened since the prior February 2012 VA examination, and that it was constantly swollen and numb.  

Having reviewed and considered the relevant evidence, and resolving any doubt in favor of the Veteran, the Board finds that a rating of 40 percent is warranted for the period beginning in September 1, 2014, and prior to May 20, 2016.  In this regard, the Board notes that the rating criteria no longer provides for a 30 percent rating.  As there is no evidence that the Veteran's disability changed significantly during this period, the Board finds that the Veteran's level of disability at the time is best captured by the 40 percent rating in place for the period prior to September 1, 2014.

Nevertheless, the Board finds that a rating in excess of 40 percent is not warranted prior to May 20, 2016.  Prior to that date, the evidence shows persistent edema with intermittent ulceration.  There is, however, no objective evidence of stasis pigmentation or eczema, with persistent ulceration, or massive board-like edema with constant pain at rest, so as to warrant a 60 or 100 percent rating.

As already stated, since May 20, 2016, the Veteran has been in receipt of the maximum schedular (100 percent) rating available under Diagnostic Code 7121.  

In sum, a higher rating of 40 percent for left leg phlebitic syndrome is warranted for the period beginning in September 1, 2014, and prior to May 20, 2016.  However, the evidence is against a rating in excess of 40 percent prior to May 20, 2016.

Left Leg Scar

Service connection has been established for a residual scar at the left leg anterior mid tibia resulting from a varicose vein stripping procedure undergone as a result of the service-connected postphlebitic syndrome.  This scar was initially rated as noncompensable under Diagnostic Code 7899-7805, effective July 11, 2008.  See July 2009 rating decision.  Subsequently, the RO granted separate rating of 10 and 20 percent under Diagnostic Codes 7801 and 7804, respectively, effective May 20, 2016.  See July 2016 supplemental statement of the case.  

Skin disabilities are rated under 38 C.F.R. § 4.118.  During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008, absent specific request for consideration under the revised code.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The date of claim here was July 2008 and review under the revised criteria has not been requested expressly.  Nevertheless, since the Veteran's claim was pending at the time of the regulatory amendments, he is entitled to the application of the criteria that are the most favorable to his claim, for the period during which both could apply.  See VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  A new regulation applies, if at all, only to the period beginning with the effective date of the new regulation.  See 38 U.S.C.A. § 5110 (g); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 3.114.

Diagnostic Code 7801, as it existed prior to October 23, 2008, provided several ratings for scars that were deep or caused limited motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  The current version of Diagnostic Code 7801 requires that the scar be deep and nonlinear.  Id. (2016).  Under both versions, a scar area of at least 39 but less than 77 square centimeters warrants a 10 percent rating.  A scar area of at least 77 but less than 465 square centimeters warrants a 20 percent rating.  Larger scar areas warrant higher ratings.  Id. (2008 & 2016).  A deep scar is one associated with underlying soft tissue damage.  See Note (2) (2008) & Note (1) (2016).

Diagnostic Code 7802, as it existed prior to October 23, 2008, provided for a single 10 percent rating for scars that were superficial, did not cause limited motion, and had an area of 929 square centimeters or greater.  Id. (2008).  The current version of Diagnostic Code 7802 requires that the scar be superficial and nonlinear; and have an area of 929 square centimeters or greater.  Id. (2016).

Under the old regulations, Diagnostic Code 7803 provided a single 10 percent rating for scars that were superficial and unstable.  Id. (2008).  Diagnostic Code 7803 is not available under the current regulations.  Id. (2016).

Diagnostic Code 7804, as it existed prior to October 23, 2008, provided for a single 10 percent rating for each superficial scar that was painful on examination. (A superficial scar is one not associated with the underlying soft tissue damage).  Id. (2008).  Under the current version of DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Higher ratings are available for three or more scars.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the rating based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. (2016).  

A February 2009 VA examination report reflects that the Veteran's service-connected left leg scar was superficial and linear, with an area of 17 x 1 centimeters.  It was not painful or unstable, and did not result in limited motion or loss of function.  A November 2011 VA examination report (DBQ) reflects that the Veteran's scar was not painful or unstable.  However, a report attached to the DBQ reflects that the scar was painful, citing the Veteran's reports of constant throbbing pain, as well as numbness and swelling.  The examiner reported an area of 19 x 1 centimeters and noted that the scar did not result in limitation of function.  A May 2016 VA examination report reflects that the scar was painful and unstable.  The scar was found to be deep and non-linear, with an area of 20 x 2 centimeters.

At the February 2015 Board hearing, the Veteran, when asked about symptoms related to the scar, testified that he experiences tightness and swelling in his left leg.  He endorsed the assertion that his scar was unstable; he also reported constant pain and tenderness.  See February 2015 Board hearing transcript at 8.

Based on the above evidence, and resolving any doubt in favor of the Veteran, the Board finds that a rating of 10 percent under Diagnostic Code 7804 is warranted from November 22, 2011, forward, but not earlier, based on evidence of a painful scar.  See November 2011 VA examination report and attached DBQ.  Prior to that date, there is objective evidence of a painful scar.  

Prior to May 20, 2016, a rating in excess of 10 percent under Diagnostic Code 7804 is not warranted, as there is no evidence that the scar was unstable during that period.  The Board acknowledges that the Veteran, at his February 2015 hearing, endorsed the assertion that his scar was unstable.  An unstable scar is defined as one where there is frequent loss of covering of the skin.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  The Veteran's testimony does not establish such symptoms.  Rather, he simply answered "yes" to the question (posed by representative) of whether the scar was unstable.  As such, the Board finds to the physical examination of the scar made by the February 2009 and November 2011 VA examiners, which outweighs the Veteran's subjective assessment, expressed as an answer to a yes or no question.  The Board notes that while the Veteran is competent to report symptoms, he is not competent to make medical findings.  In sum, when weighing the pertinent medical and lay evidence, the Board finds that the preponderance of the evidence is against a finding of frequent loss of covering of the skin.

Similarly, prior to May 20, 2016, the Veteran does not meet the criteria for a separate rating under any other relevant Diagnostic Code, as there is no objective evidence that his scar was deep, nonlinear, or unstable or that it caused limitation of motion.  Rather, the relevant VA examinations describe the scar as stable, superficial and linear.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7803 (2008 & 2016).  Diagnostic Code 7805 is not for application as there is no indication of disabling effects not considered under the relevant Diagnostic Codes.

Finally, from May 20, 2016, forward, the weight of the evidence does not support higher ratings under Diagnostic Codes 7801 and 7804, as the Veteran is service-connected for only one scar and the scar area is less than 77 square centimeters. 

In sum, the Veteran is entitled to a higher rating of 10 percent under Diagnostic Code 7804 for his left leg scar from November 22, 2011, forward, but not earlier.  Prior to May 20, 2016, a higher rating under Diagnostic Code 7804 or separate ratings under other applicable Diagnostic Codes are not warranted.  From May 20, 2016, forward, the evidence fails to show entitlement to higher ratings.

Finally, all potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, and applied, as the Veteran's symptomatology appears to have worsened during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular Consideration

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology, such as painful left leg scar and persistent edema, is fully contemplated by the relevant schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.


ORDER

Entitlement to a rating of 40 percent, but not higher, for left leg phlebitic syndrome is granted from September 1, 2014, forward.

Entitlement to a rating of 10 percent, but not higher, for left leg residual scar is granted from November 22, 2011, forward, under Diagnostic Code 7804.


REMAND

The Veteran has asserted that he cannot work due to his service-connected left leg disabilities.  See substantive appeals from April 2011 and July 2013; February 2015 Board hearing transcript.  He is not service-connected for any other disabilities.

The Veteran has stated that he last worked in 2009 and that his decision to stop working was mainly based on his left leg disability.  See February 2015 Board hearing transcript at 15-16.  A July 2016 VA social and industrial survey, obtained pursuant to the August 2015 Board remand, reflects that the Veteran has a high school education.  He worked for the U.S. Postal Service from 1995 to 2001, when he was terminated due to his inability to stand on his legs for long periods of time.  He then worked as a child care worker at a children's home for 12 years, until 2009, when he was diagnosed with congestive heart failure.  Since then, he has received disability benefits from the Social Security Administration (SSA).  At his Board hearing, the Veteran stated that SSA benefits are based on his heart disability.

Both the May 2016 VA examination and the July 2016 VA social and industrial survey reflect that the Veteran's service-connected disabilities, especially the postphlebitic syndrome, impact his ability to work, to include sedentary jobs.

Since May 20, 2016, the Veteran has been in receipt of a total (100 percent) rating for left leg postphlebitic syndrome.  As such, entitlement to a TDIU is not for consideration prior to that date.  Nevertheless, such entitlement is for consideration prior to that date, as there is evidence of unemployability since 2009.  

Since the Veteran, prior to May 20, 2016, does not meet the schedular percentage threshold for a TDIU under § 4.16(a), the case must be remanded for referral to the Director, Compensation Service, for consideration of whether a TDIU was warranted on an extraschedular basis prior to May 20, 2016 per 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the TDIU matter to the Director, Compensation Service, for extraschedular consideration of a TDIU under § 4.16(b) due to his service-connected left leg disabilities, i.e., a determination as to whether these disabilities preclude him from securing and following gainful employment.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


